Citation Nr: 1131526	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-23 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1966 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran does not a psychiatric disorder to include PTSD that is related to his military service, including a verified in-service stressor.


CONCLUSION OF LAW

A psychiatric disorder to include PTSD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter in November 2007 complied with VA's duty to notify the Veteran with regards to the service connection claim on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The correspondence also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and secured an examination in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  The Board observes that the Veteran did identify being treated by private psychiatrists between 1971 and 1995; however, he did not provide complete addresses for those psychiatrists, and such records were therefore not obtained.  In correspondence dated in January 2008, the RO informed the Veteran that the records could not be obtained because complete addresses were not provided.  The Veteran did not respond with the information needed.  Accordingly, the records were not obtained, and VA has no duty to inform or assist that was unmet.  
 
A pertinent VA opinion with respect to the issue on appeal was obtained in April 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the April 2008 VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record as well as the statements of the Veteran, and provides explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2010).

In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  (The Board notes that the aforementioned are the current provisions related to PTSD claims based on personal assault).

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states that, in cases of sexual assault, development of alternate sources for information is critical.  There is provided an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  Id.  Also of particular pertinence are the provisions of 38 C.F.R. § 3.304(f)(3) which state that behavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor.  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "(v)isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."

In this case, the Veteran's DD 214 shows that his military occupational specialty (MOS) was that of a lineman; however, the Veteran did not receive any decorations or medals denoting participation in combat.  Furthermore, the Veteran does not contend that he engaged in combat.  Where VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

The Veteran contends that he has PTSD as a result of an in-service sexual assault.  Therefore, the above amendment does not apply.  Rather, the Veteran contends that he was attacked and sexually assaulted by a group of African American soldiers while stationed at Fort Gordon, Georgia.  The Veteran has indicated that the assault occurred in both August 1966 and September 1966.  See January 2008 stressor statement; May 2011 hearing transcript, pg. 3.

The Veteran's personnel records and STRs show behavioral and psychiatric issues.  His induction examination in December 1965 revealed a clinically normal psychiatric system.  The Veteran received his first Article 15 in March 1966 after being absent without official leave (AWOL) from March 1, 1966, to March 9, 1966.  His next Article 15 was received in August 1966 after being AWOL from August 10, 1966, to August 23, 1966.  A treatment record dated in October 1966 shows that the Veteran reported being in a fight on August 17, 1966.  He indicated that his nose was broken in the fight and that he suffered from headaches, "passing out" spells, and loss of vision since then.  A second record also dated in October 1966 shows that the Veteran reported that the fight occurred in Dallas, Texas.  X-rays from October 1966 showed a nondisplaced nasal bone fracture.  A record dated in November 1966 shows that the Veteran was thought to have possible post-cerebral concussion syndrome, schizophrenic personality, and schizophrenia following his reported complaints purportedly as a result of the August 1966 fight.  

The Veteran was subsequently admitted psychiatrically from November 3, 1966, to November 4, 1966.  He reported that he accidentally killed a man two years earlier and that, since that time, he had been in a fight, a car accident, and several other incidents.  The Veteran felt that everyone was against him, which the treatment provider indicated might well be because of his disagreeable temperament and seeming unwillingness to work.  The Veteran reported that he had not worked since arriving in Germany one month earlier due to his symptoms from the August 1966 fight.  The Veteran showed no signs of anxiety or psychosis during the two evaluative psychotherapeutic sessions.  He was discharged with diagnoses of paranoid personality, manifested by probably hypchondriacal complaints, irritability, disagreeable disposition, inability to get along with his peers or supervisors, and feelings of persecution and agitation.  It was indicated that the Veteran had a predisposition of probable lifelong personality traits with a stress of being drafted and routine overseas military duty.  Another November 1966 record showing the above diagnosis indicates that it was not incurred in the line of duty.  

The Veteran had a psychiatric evaluation also in November 1966 following his hospitalization.  The Veteran was referred because of nervous problems and "blackouts."  He reported being knocked unconscious with a chair during the fight in August 1966.  His background history revealed much abuse from his stepfather with beatings and general ill treatment.  The Veteran himself developed a violent temper and got into many fights.  He got into a fight with his school principal and was expelled; he also was once jailed for threatening to kill his whole family.  The evaluator noted that the Veteran's military record had evidently been satisfactory, except that his recent problems had begun to interfere greatly with his performance duty.  The evaluator opined that the Veteran had a lifelong history of severe emotional instability, evidently stemming from abuse by his stepfather.  The Veteran was psychiatrically cleared for separation and separation as soon as possible was strongly recommended.  

Personnel records include December 1966 affidavits from soldiers in the Veteran's unit, which indicated that the Veteran did not perform his duties.  He had been reprimanded several times and refused to give any reasons or excuses for his behaviors.  The affidavits revealed that the Veteran did not get along with other soldiers.  The Veteran was administratively separated due to his issues.  His separation examination in January 1967 revealed a clinically abnormal psychiatric system; he was diagnosed with emotional instability.  There is no indication in the Veteran's STRs that he was diagnosed with PTSD, or any other type of chronic psychiatric disorder.  Furthermore, his service records do not indicate that he reported being sexually assaulted.  

According to post-service medical records, the Veteran first sought psychiatric treatment from VA in March 2007.  At that time, he reported being attacked by nine African Americans in service.  The Veteran reported that a recent colon examination revealed "scar tissue," and, although his memory of the attack was vague, the Veteran believed that the "scar tissue" was the result of the attack.  A mental health record dated in May 2007 reveals that the Veteran reported that eight men attacked him at Fort Gordon, Georgia.  He reported that he was beaten and did not remember what happened after that; he was left alone in a room with all of his clothes torn off.  He did not remember whether he was raped or not, but felt like he was.  The Veteran stated that he reported the incident to his commander but that no action was taken.  The Veteran was then sent to Germany where he was paired with an African American peer who he was told was going to kill him.  The Veteran indicated that he was seen by a German psychiatrist and revealed the trauma to him.  He was diagnosed with PTSD due to his military assault.  

In his January 2008 stressor statement, the Veteran indicated that the assault occurred around September 1, 1966, and that it was five men who attacked him.  He reported that he was kept isolated for several weeks and was told by his commander that reporting the trauma would hurt both of their careers.  The Veteran reported that he was then transferred to Germany and was placed with an African American soldier to cure his distrust and dislike of African Americans following the attack.  The statement indicates that the Veteran became introverted and was placed in an isolated tent for 27 days and then received psychiatric treatment at the Army medical hospital in Munich, Germany.  

The Veteran was afforded a VA examination in April 2008.  The Veteran reported having a great childhood and that his father did not abuse him.  He reported that the assault occurred in mid to late September 1966 by five men who tore his clothes off, attacked him, and he believes also sexually assaulted him.  He indicated that he reported that incident to his commander and was urged to keep quiet.  The Veteran reiterated being placed to work with an African American in Germany and then being placed in a psychiatric hospital.  He was unsure how long he was in the hospital, but began seeing a psychiatrist after being released.  He reported that after discharge, his father threw away his discharge paperwork.  The Veteran reported that after the assault, he had episodes of anal bleeding and that he had scar tissue in the anus.  He indicated that he saw private psychiatrists beginning in 1973.  Following an exhaustive examination, the Veteran was diagnosed with PTSD secondary to military sexual trauma.  The examiner summarized that the Veteran reported having a good, stable childhood in a loving home with no mental health problems and that he was not sexually or physically abused or neglected.  

In October 2009, the Veteran requested a copy of his claims folder.  The Veteran testified at his May 2011 hearing that the assault occurred in August 1966 at Fort Gordon, Georgia.  He testified that the area he was stationed in was an open acre field with a tented area.  The assault was reported to have occurred in early or mid-August around dusk when he was walking back to the tent area.  He testified that he was standing in front of his tent when five African American soldiers approached him and demanded money.  The Veteran refused, a fight broke out, and he was knocked down.  He either passed out or was knocked unconscious.  His nose was broken, and he was found by other soldiers who carried him to headquarters, where he was kept overnight.  He did not know the names of the men who found him but he remembered the sounds of being raped.  The next day, he spoke to his captain and was told to keep quiet about what happened.  The Veteran testified that his service records showing him being AWOL in August 1966 and getting into a fight were not true.  He also testified that he did not have a stepfather, just his biological father.  The Veteran further testified that his symptoms began following the assault.

Based on a review of the evidence, the Board finds that service connection for a psychiatric disorder, to include PTSD is not warranted.  The Board acknowledges that the Veteran has been diagnosed with PTSD in accordance with the DSM-IV at the April 2008 VA examination, which the examiner opined was related to the Veteran's reported military sexual assault.  However, the evidence does not support a finding that the Veteran's claimed stressor occurred.  The Board does not find the Veteran credible with regard to his reported stressor.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board finds the inconsistencies in the Veteran's reports of his stressor, in addition to the objective service treatment and personnel records, to weigh heavily against his credibility.  

As discussed above, when the Veteran initially reported the assault, he indicated that it was eight or nine men and that he was unsure of whether he was actually sexually assaulted.  See March 2007 and May 2007 treatment records.  Then, in his January 2008 statement, the Veteran indicated that it was five men.  Additionally, he indicated that the purported assault occurred in September 1966.  At his VA examination in April 2008, the Veteran continued to report that the assault occurred in September 1966.  At no time prior to the Veteran's May 2011 hearing did he report that the alleged assault occurred in August 1966.  Furthermore, the Veteran did not report that his nose was broken until his hearing in May 2011.  Also, although the Veteran reported having a vague memory of the assault in March 2007 and that he did not remember whether he was raped in May 2007, he then testified that he remembered the sounds of being raped in May 2011.  The Veteran has not provided a consistent story with regards to the alleged assault.  

With regards to the Veteran's testimony, the Board does acknowledge that the Veteran's STRs show that he was in a fight in August 1966 that resulted in broken nose.  In this regard, the Board observes that it was not until after the Veteran received a copy of his STRs showing such information that he began to report that the alleged sexual assault occurred in August 1966 and resulted in a broken nose.  Moreover, with regards to the fight shown in the Veteran's service records, it reportedly occurred while the Veteran was AWOL, which is documented by his personnel records when he received an Article 15.  The Board acknowledges the Veteran's testimony that he did not go AWOL and that his records are incorrect.  However, the Board finds that the objective evidence of record at the time of the Veteran's service outweighs the credibility of his currently reported history.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over four decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  

The Board acknowledges that the Veteran's service treatment and personnel records show psychiatric and behavioral issues in November 1966, which the Veteran contends corroborates his reported sexual assault.  However, even prior to the reported assault, whether in August 1966 or September 1966, the Veteran's personnel records already reflected discipline problems as evidenced by the Article 15 for going AWOL in March 1966.  Furthermore, as regards the psychiatric treatment the Veteran received in November 1966, such records do not indicate any assault.  Rather, the Veteran at that time reported a preexisting history of behavioral problems stemming from abuse by his stepfather.  The Board acknowledges the Veteran's contention that such records are incorrect and that he did not have a stepfather.  In this regard, the Veteran's treatment records and VA examination indicate that he reported being raised by his biological father as opposed to a stepfather.  The Board is not sure whether the November 1966 report contained a transcription error or whether the Veteran did not tell the truth at that time.  Regardless, the record still indicates a preexisting history of behavioral problems, no matter what they were the result of.  The evidence of record does not indicate that the Veteran's service treatment and personnel records were wholly incorrect regarding his receipt of two Article 15s for going AWOL and for having a history of behavioral problems.  

In light of the Veteran's inconsistencies in his report of the assault discussed above, and because he already had disciplinary action in March 1966 prior to the alleged assault, the Board finds that the behavioral and psychiatric issues documented in the Veteran's service records after the alleged assault do not serve to verify that the assault actually occurred.

The Board's finding regarding the Veteran's lack of credibility is further supported by the silence of any of the Veteran's assertions until 2007.  The Board acknowledges the Veteran's reports of seeking psychiatric treatment beginning in the 1970s; however, as noted above, he did not provide sufficient information to allow for such records to be obtained, nor did he submit such evidence himself.  In sum, the Board concludes that his statements simply do not constitute credible evidence.  Moreover, as discussed above, there are objective documents that clearly refute his reported history.  Because of the inconsistency, and the lack of any corroborating evidence, the Board finds that the appellant's allegations have limited, if any, probative value.  In sum, the Board does not find the Veteran's reported assault to be credible, and the evidence does not verify such stressor.  

The Board acknowledges that the Veteran's induction examination in December 1965 was normal and that he was diagnosed with schizophrenia and schizophrenic personality in October 1966, and emotional personality in November 1966.  However, the Board finds that service connection for schizophrenia or emotional personality is not warranted.  There is no indication that the Veteran has a current diagnosis of any psychiatric disorder other than PTSD, nor is there any medical evidence to indicate that his symptoms in service were indicative of the currently diagnosed PTSD.  No medical professional has provided any opinion to show that the Veteran's emotional and psychiatric problems documented in service were manifestations of his PTSD diagnosed in 2007.  Although the Veteran testified that his current symptoms associated with the diagnosed PTSD began in service, no medical professional has provided an opinion linking any reported in-service symptoms to his current diagnosis.  Nor is there any indication that he has been diagnosed with any other psychiatric disorder besides PTSD at any time post-service.  Therefore, the Board finds that the evidence does not support a finding that the Veteran has schizophrenia or any other psychiatric disorder other than PTSD that is related to his in-service diagnoses.  

Furthermore, the claims folder contains no competent evidence of PTSD associated with any verified stressors or any other psychiatric disorder associated with his service.  Without continuity of pertinent symptomatology after service, competent evidence of an association between a diagnosis of PTSD and a verified stressor, or competent evidence of an association between a diagnosis of any other psychiatric disorder related to the Veteran's military service, service connection for a psychiatric disorder to include PTSD is not warranted.

The Board acknowledges the Veteran's belief that he has a psychiatric disorder to include PTSD related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the etiology of PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder to include PTSD.  Accordingly, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a psychiatric disorder to include PTSD is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to service connection for a psychiatric disorder to include PTSD is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


